The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 17, 2015

                                      No. 04-14-00887-CR

                                 Ricky Allenwentzel CALBAT,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CR14-049
                         Honorable M. Rex Emerson, Judge Presiding

                                         ORDER
        Before the Court is the State’s Motion to Abate for Sentencing requesting this Court issue
an order holding this appeal in abatement and remanding the cause to the trial court with
instructions to pronounce sentence in Appellant’s presence. The State explains the trial court’s
Certification of Right to Appeal contains a handwritten notation stating, “Defendant did not
appear for sentencing.”
        Sentence must be pronounced in the defendant’s presence unless one of the
circumstances listed in Code of Criminal Procedure art. 42.14 applies. TEX. CODE CRIM. PROC.
ANN. arts. 42.03. 42.14 (West Supp. 2014). The record before this Court does not reveal
whether one of the exceptions to this general rule listed in Article 42.14 applies in this case.
        For this reason, Appellant must file a response to the State’s Motion to Abate on or
before July 31, 2015, stating whether or not one of the exceptions listed in Article 42.14 applies
in this case. If Appellant believes one of the exceptions does not apply, Appellant shall provide
briefing on the issue whether the appeal should be abated or dismissed for want of jurisdiction.



                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court